Citation Nr: 1100895	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-18 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a skin disability to 
include as due to herbicide exposure.

2.  Entitlement to service connection for a liver disability to 
include as due to herbicide exposure.

3.  Entitlement to service connection for a low back disability 
claimed as secondary to the service connected right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1968 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2006 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) Regional 
Office (RO).

The appellant testified before the undersigned Veterans Law Judge 
in February 2010.  A transcript of the hearing is of record.

The Board notes that at the February 2010 hearing the appellant 
presented testimony on the issue of entitlement to a total 
disability rating for compensation purposes based on individual 
unemployability due to service- connected disabilities (TDIU).  
Upon careful review of the record, we find that a timely Form 9, 
Substantive Appeal was not submitted.  As such, the Board lacks 
jurisdiction over this issue and it will not be addressed in this 
decision.  If the appellant wishes to pursue the issue of TDIU he 
can file an additional claim.  

The issue of entitlement to service connection for a skin 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.





FINDINGS OF FACT

1.  A liver disability is not shown by the record.  

2.  A low back disability was not manifest during service, 
arthritis was not manifest within a year of discharge, and is not 
attributable to service.

3.  A low back disability is not due to a service connected 
disease or injury.  


CONCLUSIONS OF LAW

1.  A liver disability was not incurred in or aggravated by 
service and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A low back disability was not incurred in or aggravated by 
service, and arthritis may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  A low back disability is not proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA
      
The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant pursuant 
to the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Prinicpi, 
18 Vet. App. 112, 119 (2004). The timing requirement enunciated 
in Pelegrini applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letter dated in 
August 2005.  Although the letter provided adequate notice with 
respect to the evidence necessary to establish a claim for 
service connection, it did not provide notice of the type of 
evidence necessary to establish a disability rating or effective 
date for the disability on appeal.  See Dingess, supra.  However, 
the appellant was provided with the latter notice in December 
2008.  Despite the inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the veteran has been prejudiced thereby).  As 
the Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or effective 
date to be assigned are rendered moot.

Furthermore, the record reflects that the appellant was afforded 
a VA hearing in February 2010.  During the hearing, the Acting 
Veterans Law Judge (VLJ) clarified the issues on appeal.  The 
record reflects that additional evidence was presented at that 
time and a waiver was placed on the record.  The VLJ also asked 
the appellant if there was anything else that he wished to add.  
The actions of the VLJ supplement VCAA and comply with 38 C.F.R. 
§ 3.103 (2010).

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has 
also satisfied its duty to assist the appellant under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  In connection with the current 
appeal, appropriate examinations have been conducted.  We note 
that the VA examinations were adequate.  The examiner reviewed 
the history, established clinical findings and provided reasons 
for the opinions.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the 
Board will address the merits of the claim.

LEGAL CRITERIA

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 U.S.C. 
§§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

Certain chronic diseases, such as arthritis, may be service 
connected if incurred or aggravated by service or manifested to a 
degree of 10 percent disabling or more within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309 (2010).  For a showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2010).

Except as provided in 38 C.F.R. § 3.300(c), disability which is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected. 38 C.F.R. § 3.310.  This 
includes any increase in disability (aggravation).  The United 
States Court of Appeals for Veterans Claims (Court) has also held 
that service connection can be granted for disability that is 
aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment resulting 
from the service-connected disease or injury.  Allen v. Brown, 7 
Vet. App. 439 (1995).  When aggravation of a veteran's non- 
service-connected condition is proximately due to or the result 
of a service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen, 
supra.  The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  As the amendment is restrictive, it is to be 
applied prospectively; it is not for application in the present 
claim.

A "veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service." 
38 U.S.C.A. § 1116(f). VA regulations define that "service in the 
Republic of Vietnam includes service in the waters offshore and 
service in other locations if the conditions of service involved 
duty or visitation in the Republic of Vietnam." 38 C.F.R. § 
3.307(a) (6) (iii).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2010) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2010) 
are also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's disease; 
hairy cell leukemia and other chronic B-cell leukemias; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma); Parkinson's disease; and ischemic heart disease.  
38 C.F.R. § 3.309(e) (2010).  Note 3 at the end of § 3.309 
defines ischemic heart disease as not including hypertension or 
peripheral manifestations of arteriosclerosis such as peripheral 
vascular disease or stroke. 

The above reflects changes to the Code of Federal Regulations 
which became effective August 31, 2010.  These changes are 
applicable to claims received by VA on or after August 31, 2010 
and to claims pending before VA on that date.  As the Veteran's 
claim was pending on August 31, 2010, the changes are applicable 
to the immediate case.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2010).

Additionally, certain chronic diseases, such as tumors, 
malignant, or of the brain or spinal cord or peripheral nerves, 
may be service connected if manifested to a degree of 10 percent 
disabling or more within one year after separation from service. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2010).

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do 
not apply, as it has not been claimed that the disabilities were 
incurred while engaging in combat.  

Analysis

Liver

The appellant has appealed the denial of service connection for a 
liver disability.  He claims his disability is due to herbicide 
exposure in service.  After review of the record, the Board finds 
against the claim.  

Based on review of the evidence, the Board finds that service 
connection for a liver disability is not warranted.  In this 
regard, the Board notes that for veterans, basic entitlement to 
disability compensation derives from two statutes, 38 U.S.C. §§ 
1110 and 1131- - the former relating to wartime disability 
compensation and the latter relating to peacetime disability 
compensation.  Both statutes provide for compensation, beginning 
with the words: "For disability resulting from personal injury 
suffered of disease contracted in the line of duty. . . ." 38 
U.S.C. §§ 1110, 1131 (2010).  Thus, in order for a veteran to 
qualify for entitlement to compensation under those statutes, the 
veteran must prove the existence of a disability, and one that 
has resulted from a disease or injury that occurred in the line 
of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001). 

Here, there is no persuasive evidence that the appellant has a 
liver disability.  In a May 2005 statement, Dr. P.P. stated that 
the appellant was treated by his predecessor Dr. W for symptoms 
related to Agent Orange exposure.  The symptoms included 
persistent rash, elevated liver enzymes and hyperbilirubinemia.  
In the January 2006 VA compensation and pension examination, the 
appellant reported that he had liver dysfunction which he 
attributed to Agent Orange.  He stated in his February 2010 
hearing that Dr. W diagnosed him with Agent Orange poisoning that 
settled into his liver.  

Although the appellant has reported a liver disability, the 
evidence is devoid of such a showing.  At most, the evidence 
reveals a showing of elevated liver enzymes.  The Board has 
considered that the appellant is competent to report symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, the Board notes 
that the appellant has not identified or produced any evidence, 
medical or otherwise, that would tend to show current disease or 
injury.  Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents have 
resulted in a disability.  In the absence of proof of a present 
disability due to disease or injury, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

With regard to the appellant's claim of a liver disability due to 
herbicide exposure, the Board notes that service connection may 
be presumed for specific residuals of herbicide exposure by the 
showing of two elements.  First, a veteran must show that he 
served in the Republic of Vietnam during the Vietnam Era.  See 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the veteran 
must be diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  
Here, personnel records show that the Veteran served in Vietnam 
during the Vietnam Era.  As such, it is presumed that he was 
exposed to herbicides during service.

However, we note that there is no showing that the appellant has 
a liver disability much less a liver disability subject to 
presumptive service connection.  As noted, at most, the evidence 
reveals a notation that the appellant was being treated for 
elevated liver enzymes.  Accordingly, there is no showing of a 
liver disability and therefore presumptive service connection on 
the basis of Agent Orange exposure is not warranted.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  In the absence of proof of a 
disability, there can be no valid claim regardless of the theory 
of entitlement.

The preponderance of the evidence is against the claim for 
service connection.  Because there is no approximate balance of 
positive and negative evidence, the rule affording the veteran 
the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) 
(West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also 38 C.F.R. § 3.102 (2010).

Low Back

The appellant has appealed the denial of service connection for a 
low back disability.  After review of the record, the Board finds 
against the claim.  

Service treatment records reveal that, in the December 1969 
examination, the spine was reported normal.  At that time, the 
appellant denied a history of having or ever having back trouble 
of any kind.  The spine was reported normal on examination in 
November 1970.  At that time, the appellant reported that there 
had been no significant change in his health since his last 
physical examination except heat rash, left ear trouble, numbness 
in left shoulder, nose bleeds, and teeth problems.  

In the January 2006 VA compensation and pension examination, it 
was noted that the appellant worked as a flight instructor after 
service and then as an airline pilot for 19 to 20 years.  He 
retired in 2005.  During this examination, the appellant reported 
that he sustained back injuries in service.  

In a September 2006 statement, D.K., D.C., stated that he 
reviewed the appellant's medical records and that it was his 
opinion that it is more likely than not that the appellant's 
right knee pain and low back pain are related to his military 
duty.  He noted that the appellant was trained as a paratrooper 
and repeated jumps and hard landings on uneven ground would 
further aggravate his condition.  He stated that it was medically 
reasonable that his current knee and low back problems were 
initially caused during his service.  

In a June 2008 statement, D.K, related that the appellant has a 
physical disability with his right knee due to prolonged and 
sustained physical stress during service.  He stated that as a 
paratrooper the appellant has had a history of sustained multiple 
traumatic impacts and repetitive stress to his knees and low 
back.  He noted that the appellant's posture has been altered and 
that the appellant now has back problems as a secondary effect.  
He opined that it was at least likely as not directly resulting 
from his right knee pain.  

In the February 2009 VA compensation and pension examination, it 
was noted that the appellant experienced a progressively worse 
pain in the low back.  The appellant reported that his low back 
pain went back to Vietnam when he was tracker and coverman 
jumping out of helicopters in which he carried an 85 pound pack 
and gun.  He recalled, in jump school in 1968, hitting his back 
on a rock when he landed at a drop site.  He stated that at that 
time his commanding officer told him that he could go to sick bay 
but that he would probably be forced out of the jump school, so 
he chose not to seek medical attention.  Lumbar myofascitis with 
lumbar degenerative disc disease and arthritis on current x-ray 
was diagnosed.  The examiner noted that a November 1970 medical 
examination completed just prior to service did not mention any 
low back problems.  The examiner also noted that the July 2007 
rating decision did not mention low back problems.  He related 
that the current low back condition has not been directly related 
to the service connected right knee disability or that the right 
knee disability has aggravated the low back condition.  He noted 
that the Form 88 and separation physical does not address the low 
back complaints or conditions, and that the July 2007 rating 
decision at the appellant's request to address certain specific 
medical issues again does not mention any lumbar spine 
complaints.  He opined that it is very likely that the 
appellant's lumbar spine condition developed over the past 39 
years and is most likely attributable to the activities of daily 
living and micro trauma of life, rather than a non documented 
event that apparently occurred 40 years ago.  

In an October 2009 statement, P.C.T. related that he served with 
the appellant as a combat tracker dog handler.  He stated that, 
like him, the appellant sustained both physical and mental 
injuries from the demands of the mission to include a knee 
injury.  K.P. also related that he served with the appellant and 
that sometimes they jumped six to eight feet out of helicopters 
and that such was done with full packs usually weighing about 65 
pounds plus weapons and ammo.  

During his February 2010 hearing, the appellant stated that he 
injured his right knee from jumping out of helicopters.  He 
related that his right knee goes out and then he favors his left 
knee and then his back goes out.  According to the appellant, the 
first time he injured his back was in jump school.  He then 
injured his back in Vietnam, he said.  He related that he carried 
heavy weight and rotated back and forth numerous times in 
service.  The appellant stated that he separated from service in 
February 1971 and started seeing a chiropractor that summer.  He 
mentioned that the jumps that he did in service also caused his 
back problems.  He testified that D.K. related to him that his 
back disability was the result of his jumps in service.  

Based on the evidence presented, the Board finds against the 
appellant's claim.  
In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  Competency is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
credibility is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  The absence of 
contemporaneous medical evidence is a factor in determining 
credibility of lay evidence, but lay evidence does not lack 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006) (lack of contemporaneous medical records does 
not serve as an "absolute bar" to the service connection 
claim).  Under the correct interpretation of the relevant 
statutory and regulatory provisions, however, the Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.  If the 
Board concludes that the lay evidence presented by a veteran is 
credible and ultimately competent, the lack of contemporaneous 
medical evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability benefits 
based on that competent lay evidence.  See Buchanan, supra.  

Here, we find that the appellant is competent to report back pain 
and the circumstances surrounding such.  However, as explained 
below, we find the appellant's assertions that his disability is 
related to service or a service connected disability is not 
credible and that the more probative evidence is against the 
claim.  

To the extent that the appellant attributes his low back 
disability to service, the Board finds that his assertions are 
not credible.  In this regard, we find that such are inconsistent 
with other (lay and medical) evidence of record.  We note that 
the appellant reported that the first time he injured his back 
was in jump school and then he injured his back in Vietnam.  
However, in December 1969 he denied a history of having or ever 
having back trouble of any kind.  At that time, his spinal 
examination was normal.  Furthermore, in November 1970, he 
reported that there had been no significant change in his health 
since his last physical examination except heat rash, left ear 
trouble, numbness in left shoulder, nose bleeds, and teeth 
problems.  He did not mention any back problems at that time.  

We note that the appellant reported that he separated from 
service in February 1971 and started seeing a chiropractor that 
summer..  However, post-service evidence does not reflect 
complaints or treatment related to the back following active 
service until years thereafter.  In fact, it is shown that back 
trouble is not reported in the record until his July 2005 claim 
for compensation.  The Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  We also note that the appellant worked as a flight 
instructor after service and then as an airline pilot for 19 to 
20 years.  He retired in 2005.  

We have considered the appellant's statements regarding onset and 
continuity of his symptoms.  We have also considered the lay 
statements submitted discussing the duties of combat tracker dog 
handlers and parajumpers in service.  However, we find the 
appellant's reports and the lay statements submitted are 
outweighed by the other evidence of record.  In this regard, we 
find the statements to be less credible than the appellant's more 
contemporaneous in-service history, the normal findings during 
service, his denial of pertinent pathology during service and the 
opinion of the February 2009 VA examiner.  The February 2009 VA 
examiner opined it is very likely that the appellant's lumbar 
spine condition developed over the past 39 years and is most 
likely attributable to the activities of daily living and micro 
trauma of life, rather than a non documented event that 
apparently occurred 40 years ago.  

We acknowledge the statement of D.K. that he reviewed the 
appellant's medical records and that it was his opinion that it 
is more likely than not that the appellant's low back pain was 
related to his military duty.  He opined that it was medically 
reasonable that his current knee and low back problems were 
initially caused during his service.  While we acknowledge D.K.'s 
statements, we find the opinion of the February 2009 VA examiner 
more probative and persuasive than the opinion of D.K.  In this 
regard, we note that the February 2009 VA examiner is an 
orthopedic specialist physician, while D.K. is a licensed 
chiropractor, noting the significant difference in the training 
required for each profession.  We note further that the February 
2009 VA examiner's opinion was rendered after a documented review 
of the appellant's claims file (including both the Veteran's 
medical record and military treatment personnel records), 
examination of the appellant for the specific purpose of 
rendering such an opinion, and consideration of the nature and 
extent of his low back disability.  The VA examiner opined that 
it is very likely that the appellant's lumbar spine condition 
developed over the past 39 years and is most likely attributable 
to the activities of daily living and micro trauma of life, 
rather than a non documented event that apparently occurred 40 
years ago.  His opinion is supported by adequate reason and 
rationale that we find more detailed than D.K.'s, and more 
consistent with the over-all historical record.  Significantly, 
the 2009 VA examiner's opinion was far more specific to the 
Veteran's activities both in-service and post-service than was 
D.K.'s.  

We further find that the more probative evidence establishes that 
the appellant's low back disability is not secondary to his 
service connected right knee disability.  In this regard, we note 
that the appellant has reported that his right knee goes out and 
then he favors his left knee and then his back goes out.  In a 
June 2008 statement, D.K. related that the appellant has a 
physical disability with his right knee due to prolonged and 
sustained physical stress during service.  He noted that the 
appellant had back problems as a secondary effect and that it was 
at least likely as not directly resulting from his right knee 
pain.  

However, we note that the February 2009 VA examiner related that 
he believed that the current low back condition has not been 
directly related to the service connected right knee disability 
or that the right knee disability has aggravated the low back 
condition.  Rather, the February 2009 VA examiner opined that the 
appellant's lumbar spine condition developed over the past 39 
years and is most likely attributable to the activities of daily 
living and micro trauma of life.  As explained in detail directly 
above, we have assigned greater probative value to the opinion of 
the VA examiner as the opinion was rendered by an orthopedic 
specialist after a review of the appellant's claims file, 
examination of the appellant and consideration of the nature and 
extent of his low back disability.  His detailed opinion also 
appears to be consistent with the historical record.   

In sum, the evidence deemed most probative by the Board 
establishes that, although the appellant has a low back 
disability the disability is not attributable to service and/or a 
service connected disability.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a liver disability is denied. 

Service connection for a low back disability is denied.  


REMAND

The appellant has appealed the denial of service connection for a 
skin disability.  He claims his disability is due to herbicide 
exposure in service.  

In the February 1968 pre-induction examination, the appellant 
reported skin diseases.  The skin was reported normal on 
examination at that time.  The appellant complained of a heat 
rash on his trunk and back in June 1969.  It was treated with 
cream.  A rash waist up was noted in July 1970.  Heat rash type 
was noted.  In the December 1969 examination, the skin was 
reported normal.  The appellant reported skin diseases at that 
time.  In the November 1970 examination, the skin was reported 
normal.  The appellant reported that there had been no 
significant change in his health since his last physical 
examination except heat rash, left ear trouble, numbness in left 
shoulder, nose bleeds, and teeth problems.  

In a May 2005 statement, Dr. P.P. stated that the appellant was 
treated by his predecessor Dr. W for symptoms related to Agent 
Orange exposure.  The symptoms included persistent rash, elevated 
liver enzymes and hyperbilirubinemia.  

In November 2005, the appellant reported that he was diagnosed 
with a persistent rash due to Agent Orange exposure in 1993.  He 
stated that the rash was on his neck, chest, back, waist and 
biceps due to Agent Orange contact and is triggered by the heat.  

In the January 2006 VA compensation and pension examination, the 
appellant complained of intermittent rashes.  

In another January 2006 VA compensation and pension examination, 
it was noted that the appellant had missed work in the past 
because of his skin condition which was made worse by heat and 
associated severe itching.  It was noted that he had not missed 
work in the last 12 months because of his condition.  During the 
examination, he reported problems with a recurring rash since 
December 1968 when he was exposed to Agent Orange while walking 
through a defoliated swamp.  He reported that the rash first 
appeared the day following his exposure in the swamp.  He 
described it as prickly red bumps that occurred over the trunk 
and upper arms.  Three days later, the red bumps developed into 
pustules and the rash mostly resolved within a week, he stated.  
He stated he never had a rash prior to this time.  Since that 
time, however, it has reoccurred many times and appears to 
develop by exposure to heat, sun and humidity.  He stated that 
the breakouts have been less frequent since moving to Denver as 
it is drier and less hot.  It was noted that he has not had any 
breakouts on the trunk since moving to house with air 
conditioning in 1991.  However, he reported that there are some 
persistent bumps that occur on his scalp independent of the heat 
and humidity.  

The appellant reported that he saw a doctor in 1991 and that the 
doctor told him that he had Agent Orange poisoning.  
Folliculitis, upper back and scalp, mild were diagnosed.  History 
of unspecified dermatitis, currently quiescent and with 
insufficient clinical evidence to warrant a diagnosis of any 
chronic dermatologic examination or residuals was noted.  The 
examiner noted that there was no current evidence of active skin 
disease other than mild folliculitis.  The examiner noted that 
this type of follicular eruption is very common and based on 
available evidence it would be speculative to relate the current 
mild folliculitis to the rash the appellant had on active duty.  

In September 2006, Dr. F related that he was the appellant's 
family physician.  Dr. F stated that the appellant had problems 
with a follicular rash.  He stated that a review of his records 
disclosed that he was first seen in June 1969 with a follicular 
rash and was given an antibiotic as well as cream.  He noted that 
the appellant was again seen in July 1970 for a similar problem.  
He opined that it is more likely than not that the chronic rash 
is related to service.  He stated that he based this on the fact 
that the appellant began having the rash in service and that it 
persisted since.  

During his February 2010 hearing, the appellant related that he 
was part of the dog tracking team in service.  He stated that he 
started having skin rashes the day after he walked through a 
swamp.  According to the appellant, he ran through an area which 
he was told had been sprayed with a defoliant called Agent 
Orange.  The appellant related that he was treated for his skin 
"right away" after service and that he still gets treatment for 
it now.  He stated that he was diagnosed with Agent Orange by the 
physician that initially saw him.  He said that he was told that 
his skin disorder was probably from Agent Orange.  

In light of the evidence summarized above, we find that another 
VA compensation and pension examination is needed before the 
issue of service connection for a skin disability can be decided.  
In this regard, the evidence shows that the appellant had been 
diagnosed as having folliculitis.  We note that the appellant was 
seen in service for skin rashes and he has asserted that the skin 
problems he had in service continues today.  Although the 
appellant was afforded a VA compensation and pension examination 
in January 2006, the VA examiner could not render an etiology 
opinion without resort to speculation.  We acknowledge that Dr. F 
opined in September 2006 that it is more likely than not that the 
appellant's chronic rash is related to service.  He stated that 
he based this on the fact that the appellant began having the 
rash in service and that it persisted since.  However, we note 
the January 2006 VA examiner stated that the type of follicular 
eruption the appellant had was very common.  As such, we find 
that another VA examination is needed to determine if the 
appellant has a current active skin disability and, if so, 
whether the disability is attributable to service.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.3159(c)(4)(i), VA will obtain an examination or an opinion if 
it is necessary to decide the claim.  To ensure that VA has met 
its duty to assist the claimant in developing the facts pertinent 
to his claim and to ensure full compliance with due process 
requirements, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the appellant for an 
appropriate VA compensation and pension 
examination to determine if he has a 
skin disability and, if so, whether the 
disability is attributable to service.  
The examiner should review the claims 
file.  If a skin disability is found the 
examiner should discuss whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any currently present skin disability is 
attributable to service to include 
exposure to herbicide.  

The examiner(s) is further advised that 
the term as likely as not does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended onset date or causal 
relationship; less likely weighs against 
the claim. 
The examiner(s) is also asked to provide 
a complete rationale used in formulating 
his or her opinion in the written report 
and if any requested opinion cannot be 
provided without resort to speculation 
that fact and the reasons why that is 
the case should be fully set forth 
within the examination report.

2.	Thereafter, readjudicate the Veteran's 
claim for service connection for a skin 
disorder, and if any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case, which should contain notice of all 
relevant actions taken on the claims for 
benefits.  An appropriate period of time 
should be allowed for a response, before 
the record is returned to the Board for 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


